DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 4-7, 9, 12-16, and 39, drawn to an implant for repositioning bones of a patient, classified in a61b17/8061.
II. Claims 20-21, 23, 33-34, 36-37, drawn to a method of repositioning a first bone relative to a second bone, classified in a61b2017/568.
The inventions are independent or distinct, each from the other because: Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the implant disclosed in invention I can be used to reposition things other than bones such as plant branches or two non-organic pieces.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species of which applicant must select one implant species and one inserter species.
Implant Species
Species A: Fig. 3-14
Species B: Fig. 15
Species C: Fig. 16-18
Species D: Fig. 28-34
Species E: Fig. 35-37C
Species F: Fig. 39A-40
Species G: Fig. 41-42B
Species H: Fig. 43A-43B
Species I: Fig. 44A-48
Species J: Fig. 49-50;
Species K: Fig. 51-53. 
Implant Species
Species AA: Fig. 19-20
Species BB: Fig. 21-22
Species CC: Fig. 23-24
Species DD: Fig. 25-27

The species are independent or distinct because: 
Implants: Species A discloses a first and second implant each having anchoring holes and are joined together by means of a flexible cable that is inserted into a fitting (42) in one implant and a guide (43) with a cap (44) into the other; Species B discloses a first and second implant each having anchoring holes and are joined together by means of a flexible cable and wherein the inner depth Z3 is equal to the outer depth Z4 of the first implant (206); Species C discloses a first and second implant each having anchoring Species D discloses a first and second implants each having a two bone engaging features (10,20) that are connected by means of an intermediate portion 30, and wherein feature (10) has anchor holes and wherein the implants are shaped like c-shaped hooks; Species E discloses first and second hook-like implants each having a two bone engaging features (10,20) that are connected by means of an intermediate portion (30), wherein feature (10) has anchor holes and an anchor hole (26) and intermediate portion (30) has a curvature (32); Species F discloses first and second hook-like implants each having a two bone engaging features (10,20) without anchor holes that are connected by means of an intermediate portion (30) having a flexure feature (100); Species G discloses first and second hook-like implants each having a two bone engaging features (10,20) without anchor holes that are connected by means of an intermediate portion (30) having a two flexure features (104,106) each adjacent the features (10,20); Species H discloses first and second hook-like implants each having a two bone engaging features (10,20) without anchor holes that are connected by means of an intermediate portion (30) having a region of flexible material (110); Species I discloses first and second hook-like implants each having a two bone engaging features (10,20) connecting by means of cables (120,130,140); Species J discloses first and second implants each having a two bone engaging features (10,20) connecting by means of cables (200) however, these implants are not hook like in shape; and Species K discloses first and second implants 
Insertion Tool: Species AA discloses an inserter having a flat planar body with a closed cable loop at one end within a groove; Species BB discloses a cylindrical inserter with a closed loop at one end within a hook portion and a flexible pin, tab or member that extends at least partially across the undercut, and potentially to the hook portion, to allow the cable loop to be positioned within the undercut and around the hook portion 66 and prevent or inhibit the cable loop from disengaging from the hook portion; Species CC discloses inserter including an elongate handle portion and a head portion contoured inner surface that substantially mirrors the shape of the first implant and head portion also includes a pin to extend into a groove or aperture in the first implant; Species DD discloses inserter (80) including first and second elongate substantially flat members overlying each other, flat members including a first and second head portions (86,88) each head portion having a pin that is meant to go into an aperture of groove of one of the first and second implants and first and second members may be slidably coupled via at least two pins or screws.

 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic.
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Examiner, Art Unit 3775